DETAILED ACTION
	Claims 1-7 and 9-10 are pending. Claim 10 is new. Claims 1, 6 and 7 are amended. This is in repose to Applicant’s arguments and amendments filed on December 9, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, the current art of record does not teach the newly amended “when a received transaction is determined to be a deployment transaction, executing, using a practical byzantine fault tolerance algorithm, a consensus formation process between distributed ledger nodes regarding whether the received transaction can be executed or added to an end of a block chain as a block”, with respect to the rejections of claims 1, 6 and 7 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of PG Pub 2018/0123882 (hereinafter Anderson) in addition with current art of record of Hunn, Wang, Nochta and Jiang.
This action is Final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
PG Pub US 2018/0005186 (hereinafter Hunn) in view of PG Pub US 2020/0119925 (hereinafter Wang) in view of PG Pub US 2008/0010239 (hereinafter Nochta) in view of PG Pub US 2020/0134613 (hereinafter Jiang) and further in view of PG Pub 20180123882 (hereinafter Anderson)
	Regarding claim 1, Hunn teaches an access authority management method
comprising:
 	by at least one predetermined node in a distributed ledger system (150, FIG. 5)
constituting a business network by a predetermined business entity (¶54 "distributed
ledger systems"; ¶72 "execution of a COG can be distributed across different nodes of
the P2P network. Nodes may be ... user devices, e.g., contracting parties/a business
participant"; ¶75, 77 "contract management system ... can be operated as a network/
cloud computing ... business entity/a large corporation may run an instantiation of the
contract management system"),
	executing a predetermined smart contract in accordance with contents of
a transaction issued along with execution of a predetermined process and stored
in a distributed ledger (¶303 "Processed transactions are stored on the ledger"; ¶
223 "operation of the contractual logic ... storing a record of the execution of a
clause"; ¶188 "the executed state of a contract can be ... recorded ... example, a
clause is executed ... on a BDL to perform a transaction"; note: Hunn's BDL is a
"distributed ledger system" [see ¶55] and "the BDL is used for computation of the
contract logic ... through use of 'smart contract' scripts" [see ¶99], also note that
Hunn's "transaction(s)" may be "resulting from a clause," which is/reads on a
"predetermined process" [see ¶223]), and
	executing, based on an execution result of the smart contract, a
predetermined process related to authority management of data access in a
distributed ledger by a predetermined node of a participant in the business
network (¶242 "business participant/a party on the network [] may have authority
management/permissioned sign-off on, or review of, certain state transitions"; ¶72 "execution of a COG can be distributed across different nodes of the P2P
network"; note: Hunn's COG may refer to a "contract object graph" [see ¶64]
where objects of the COG are "programmable clauses" that "are components of a
computable contract" [see ¶81]), and
	the predetermined process related to authority management of data
access in the distributed ledger including access control such that the business
entity exclusively accesses minimum necessary information, the access control
including providing the business entity exclusive access data necessary for managing traceability of the business entity's own products (¶279 "validating …
the contracting users' permissions/access control"; ¶239 "State updates may be
permissioned in the configuration of the logic of a … contract/a predetermined
process"; ¶187 "logging [] contract events ... such … contract events may
include ... custody of a shipment of goods"; ¶182 "contract updates may occur
in ... logging of non-transformative contract events" ¶81, 77 "business
entity/corporation may run an instantiation of the contract management system";
note: Hunn's "corporations"/business entities [see ¶77] have specific access/
"permissions" that may exclude other permissions and that may also exclude
non-contracting users from the contracting users' work product(s) [see Hunn ¶239, 279]).
	However, Hunn does not explicitly disclose: wherein a distributed ledger system
is a consortium distributed ledger system having a consortium distributed ledger and
constituting a network having a plurality of predetermined entities arranged as a
consortium, the plurality of predetermined entities arranged in subgroups, each
subgroup corresponding to a different member management node, and the
predetermined process related to authority management of data access in the
consortium distributed ledger including access control such that each business entity
exclusively accesses minimum necessary information, the access control including
providing the business entities exclusive access data necessary for managing
traceability of the business entities' own products, when a certain number or more of
distributed ledger nodes are capable of confirming validation of a transaction,
broadcasting, by a distributed ledger node of the distributed ledger nodes, to other distributed ledger nodes that preparation for approval of the transaction has been
completed, and upon completion of the preparation for approval, registering the smart
contract.
 	In an analogous art, Wang teaches:
 	wherein a distributed ledger system is a consortium distributed ledger system
(FIG. 2) having a consortium distributed ledger (214, FIG. 2) and constituting a network
having a plurality of predetermined entities (example: Network 1 and Network 2, FIG. 2)
arranged as a consortium (212, FIG. 2) (¶54 "FIG. 2 depicts ... a consortium []
blockchain network ... a consortium blockchain network may comprise a number of
participant entities"; ¶56, 57 "a transaction between ... networks within consortium 212 ... may be recorded into [] ledgers 214"; ¶58 "Entity 1 [] operates Network 1 ... Entity 2 []
operates Network 2"),
 	the plurality of predetermined entities arranged in subgroups, each subgroup
corresponding to a different member management node (204, FIG. 4) (¶54, 55
"member management node/node 204 may manage a registrar gateway 208 that
connects to one or more blockchain networks/subgroup"), and
 	a predetermined process related to authority management of data access in the
consortium distributed ledger including access control such that each entity exclusively
accesses minimum necessary information, the access control including providing the
entities exclusive access data necessary for managing traceability of the entities' own
products (¶58 "Entity 1 [] operates Network 1 ... Entity 2 [] operates Network 2"; ¶57 "a
predetermined process/transaction between ... networks within consortium 212"; note: Wang's "entities" [see Wang ¶58] may have specific access/"permissions" that may
exclude other permissions and that may also exclude non-contracting users [see ¶57]).
Therefore, it would have been obvious before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Wang for having a distributed ledger system include (1) a consortium distributed ledger and (2) entities arranged in subgroups that each correspond to a distinct management node. The teachings of Wang, when used within the existing system of Hunn's (1) distributed ledger and (2) business entity feature, will improve the system's interoperability by enabling it: (1) to integrate multiple blockchain ledger systems and (2) to incorporate multiple business entities. One would have done so to incorporate known processes in same field of endeavor to arrive at the above-claimed invention with reasonable expectation of success. 
 	However, Hunn in view of Wang does not explicitly disclose: the predetermined process related to authority management of data access in the consortium distributed
ledger including access control such that each business entity exclusively accesses
minimum necessary information, the access control including providing the business
entities exclusive access data necessary for managing traceability of the business
entities' own products, when a certain number or more of distributed ledger nodes are
capable of confirming validation of a transaction, broadcasting, by a distributed ledger
node of the distributed ledger nodes, to other distributed ledger nodes that preparation
for approval of the transaction has been completed, and upon completion of the
preparation for approval, registering the smart contract.
 	In an analogous art, Nochta teaches: a predetermined process related to
authority management of data access including access control such that each business entity (example: 500, FIG. 5) exclusively accesses minimum necessary information, the
access control including providing the business entities exclusive access data
necessary for managing traceability of the business entities' own products (¶34
"authorization acknowledgements [] indicate whether a particular entity is authorized to
access the particular tracking data"; ¶39 "manufacturer of the product is authorized to
authorize additional entities to access the tracking record"; ¶77 "the present invention
help[s] operators and participating entities within the supply chain (typically companies/
business entities) to manage access to ... information stored in product tracking
systems"; note: Nochta's "authorization acknowledgements" may exclude business
entities that are not within a product's supply chain, e.g., supply chain 500, and may
also exclude other products [see ¶34, 64, 77] and each manufacturer of a product may
manage the traceability of their product(s) by being "authorized to authorize additional
entities to access" their corresponding product's tracking record [see ¶39]). Therefore, it would have been obvious before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Nochta for managing data access to provide a company with exclusive access to, at least, the company's tracking and supply chain data. The teachings of Nochta, when used within the system of Hunn in view of Wang's consortium distributed ledger, will improve security by providing business entities of the system's consortium of ledgers with exclusive access to, at least, their respective tracking and supply chain data, thereby preventing the system's tracking and supply chain data from being access by a nonbusiness entity. One would have done so to incorporate known processes to arrive at the above-claimed invention with reasonable expectation of success.
	However, Hunn in view of Wang further in view of Nochta does not explicitly
disclose, yet Jiang teaches:
 	when a certain number or more of distributed ledger nodes are capable of
confirming validation of a transaction, broadcasting, by a distributed ledger node of the
distributed ledger nodes, to other distributed ledger nodes that preparation for approval
of the transaction has been completed (¶68, 52, 4 "Because the blockchain is a
decentralized and trustless distributed ledger ... A consensus algorithm can be used ... a result obtained through consensus among the nodes is a credible result...Then the
client encapsulates ... results ... into a transaction message in a blockchain message
format, and ... broadcast the transaction message to all the processing nodes ... in the
blockchain network"), and
 	upon completion of the preparation for approval, registering the smart contract (¶68, 52, 4 "nodes in the blockchain network check a received transaction, and only when the transaction meets a verification policy, consider the transaction as a valid
transaction, and then modify data and write updated data to the blockchain"; note: Jiang
registers its smart contract transactions by modifying data and writing updated data to
its blockchain [see ¶4, 52, 68]).
 	Therefore, it would have been obvious before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Jiang for: broadcasting a message when a consensus of distributed ledger nodes can confirm that a smart contract transaction is valid; and registering the validated smart contract transaction. The teachings of Jiang, when used within the blockchain network of the system of Hunn in view of Wang further in view of Nochta's smart contract, will improve security by thus enabling valid smart contract transactions to be registered within a blockchain network comprised of untrusted distributed ledger nodes. One would have done so to incorporate known processes to arrive at the above-claimed invention with reasonable expectation of success.
	However, Hunn in view of Wang, Nochta further in view of Jiang does not explicitly disclose, yet Anderson teaches:
	when a received transaction is determined to be a deployment transaction, executing, using a practical byzantine fault tolerance algorithm, a consensus formation process between distributed ledger nodes regarding whether the received transaction can be executed or added to an end of a block chain as a block (Figs. 2, 4A and ¶22, 24 “a particular current trust configuration 222 and changing over to a new trust configuration 224 depending on the environmental conditions of the blockchain. In this example, the trust modules 232, 234, 246, 238 and 239 offer different security options for the blockchain. The present security consensus procedure POW 222 being used may be improper… a new consensus procedure may be selected (i.e., PBFT 224)”; “any new members over that number may trigger a response to change the procedure to a more secure procedure. Also, the method can include changing the existing consensus procedure to a next consensus procedure for a subsequent block in the existing blockchain configuration responsive to identifying the at least one deviation 422. The existing consensus procedure could be one or more of PBFT, POW, RAFT, GHOST, and POS and the next consensus procedure could be one or more of PBFT, POW, RAFT, GHOST, and POS”).
	Therefore, it would have been obvious before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Anderson for: selecting a consensus algorithm based on predefined rules (e.g. a deployment contract vs. an execution contract). The teachings of Anderson, when used within the blockchain network of the system of Hunn in view of Wang, Nochta further in view of Jiang, will improve security for smart contract transactions. One would have done so to incorporate known processes in same field of endeavor to arrive at the above-claimed invention with reasonable expectation of success.

 	Regarding claim 2, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 1, as previously stated, and further
teaches: wherein the predetermined node specifies, as a predetermined process related
to authority management of the data access, a presence or absence of authority of data
access by a node of the participant to the transaction based on an execution result of
the smart contract for each of the transactions, and controls data access to a
transaction stored in the consortium distributed ledger (Wang: 214, FIG. 2) based on the
presence or absence of the authority (Hunn ¶199 "amendment objects may be
permissioned based upon the logic of the contract to enable changes without the need
for all parties to accept the proposed changesets if this has been previously agreed in
the logic of the contract... This permissioning may be configured ... to describe/specify
access rights that contracting parties/participants have with the contract and ... sign-off
state updates/transactions"; Hunn ¶232 "State updates may be programmatically
permissioned ... so that a given state update only takes effect when certain conditions
are fulfilled ... This sets the parties that are needed to sign a particular state update";
Hunn ¶239 "State updates may be permissioned in the configuration of the logic of a
clause, contract"; Hunn ¶279 "validating [] the contracting users' permissions"; Hunn ¶264, 72 "execution of a COG can be distributed across different nodes of the P2P
network. Nodes may be ... user devices, e.g., contracting parties"; Wang ¶56, 57 "a transaction ... within consortium 212 ... may be recorded into [] ledgers 214"; note: Hunn's permissions "control" whether a participant/contracting party is authorized to make changes/access in a contract, such as sign-off state updates/transactions [see Hunn ¶199, 232, 239, 279]).

	Regarding claim 3, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 1, as previously stated, and further
teaches: wherein the predetermined node specifies, as a predetermined process related
to authority management of the data access, a presence or absence of authority of data
access by a node of the participant to the transaction based on an execution result of
the smart contract for each of the transactions, issues a transaction including
information on the presence or absence of the authority and stores the transaction in
the consortium distributed ledger (Wang: 214, FIG. 2), and controls data access to a
transaction stored in the consortium distributed ledger based on the presence or
absence of the authority (Hunn ¶199 "amendment objects may be permissioned based
upon the logic of the contract to enable changes without the need for all parties to
accept the proposed changesets if this has been previously agreed in the logic of the
contract... This permissioning may be configured ... to describe/specify access rights that contracting parties/participants have with the contract and ... sign-off state updates/
transactions"; Hunn ¶232 "State updates may be programmatically permissioned ... so
that a given state update only takes effect when certain conditions are fulfilled ... This
sets the parties that are needed to sign a particular state update"; Hunn ¶239 "State
updates may be permissioned in the configuration of the logic of a clause, contract";
Hunn ¶279 "validating [] the contracting users' permissions"; Hunn ¶264, 72 "execution of a COG can be distributed across different nodes of the P2P network. Nodes may
be ... user devices, e.g., contracting parties"; Hunn ¶303 "issued/Processed transactions are stored on the ledger"; Hunn ¶223 "operation of the contractual logic ... storing a record of the execution of a clause"; Hunn ¶188 "the executed state of a contract can be ... recorded ... example, a clause is executed ... on a BDL to perform/issue a transaction" ; Wang ¶56, 57 "a transaction ... within consortium 212 ... may be recorded into[] ledgers 214"; note: Hunn's permissions "control" whether a participant/Contracting party is authorized to make changes/access in a contract, such as sign-off state updates/transactions [see Hunn ¶199, 232, 239, 279], also note that Hunn's "transaction( s )" may be "resulting from a clause," which is/reads on a "predetermined process" [see Hunn ¶223]).

 	Regarding claim 4, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 1, as previously stated, and further
teaches: wherein the predetermined node executes a predetermined smart contract in
accordance with a type of operation indicated by contents of the transaction, and
executes, based on an execution result of the smart contract, a predetermined process
related to authority management of data access in the consortium distributed ledger
(Wang: 214, FIG. 2) by a predetermined node of a participant in the business network
(Hunn ¶199 "amendment objects may be permissioned based upon the logic of the
contract to enable changes without the need for all parties to accept the proposed
changesets if this has been previously agreed in the logic of the contract... This
permissioning may be configured ... to specify access rights that contracting parties have with the contract and ... sign-off state updates"; Hunn ¶232 "State updates may be programmatically permissioned ... so that a given state update only takes effect when certain conditions are fulfilled ... This sets the parties that are needed to sign a particular state update"; Hunn ¶239 "State updates may be permissioned in the configuration of the logic of a clause, contract"; Hunn ¶279 "validating [] the contracting users' permissions"; Hunn ¶264, 72 "execution of a COG can be distributed across different nodes of the P2P network. Nodes may be ... user devices, e.g., contracting parties"; Hunn ¶223 "operation of the contractual logic ... storing a record of the execution of a clause"; Hunn ¶188 "the executed state of a contract can be ... recorded ... example, a clause is executed ... on a BDL to perform/issue a transaction"; Wang ¶56, 57 "a transaction ... within consortium 212 ... may be recorded into [] ledgers 214"; note: Hunn's "permissions" control is a predetermined process related to authority management of data access because it "may be configured ... to specify access rights that contracting parties have with the contract" [see Hunn ¶199, 232, 239, 279]).

 	Regarding claim 5, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 1, as previously stated, and further
teaches: wherein the predetermined node specifies, as a predetermined process related
to authority management of the data access, for each of a transaction stored in the
consortium distributed ledger (Wang: 214, FIG. 2) and another transaction having a
predetermined relationship with the transaction in the consortium distributed ledger, a
presence or absence of authority of data access by a node of the participant based on
an execution result of the smart contract, and controls data access to a corresponding
transaction based on the presence or absence of the authority (Hunn ¶199
"amendment objects may be permissioned based upon the logic of the contract to enable changes without the need for all parties to accept the proposed changesets if
this has been previously agreed in the logic of the contract... This permissioning may be
configured ... to describe/ specify access rights that contracting parties/participants have
with the contract and ... sign-off state updates/transactions"; Hunn v232 "State updates
may be programmatically permissioned ... so that a given state update only takes effect
when certain conditions are fulfilled ... This sets the parties that are needed to sign a
particular state update"; Hunn ¶239 "State updates may be permissioned in the
configuration of the logic of a clause, contract"; Hunn ¶279 "validating [] the contracting
users' permissions"; Hunn ¶264, 72 "execution of a COG can be distributed across
different nodes of the P2P network. Nodes may be ... user devices, e.g., contracting
parties"; Hunn ¶235, 294, 323 "other interactions relevant to the process of performing
and executing a given contract"; Hunn ¶326 "Data may include ... other data that does
not originate from the contract... but is related to the contract"; Wang ¶56, 57 "a
transaction ... within consortium 212 ... may be recorded into [] ledgers 214"; note: Hunn's permissions "control" whether a participant/contracting party is authorized to make changes/access in a contract such as sign-off state updates/ transactions, also note that Hunn's "permissions" control is a predetermined process related to authority
management of data access because it "may be configured ... to specify access rights
that contracting parties have with the contract" [see Hunn ¶99, 232, 239, 279]).

	Regarding claim 6, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches an access authority management system (Hunn: Fig.
5) that is a distributed ledger system (Hunn: 150, Fig. 5) constituting a business network by a predetermined business entity, the access authority management system comprising a plurality of information processing apparatuses (Hunn: 130, Fig. 5, ¶54 "distributed ledger systems"; ¶55, 91 "environment 130 can be a peer-to-peer network"; , ¶75, 77 "contract management system ... can be operated as a network/cloud computing ... business entity/a large corporation may run an instantiation of the contract management system")  each comprising:
 	Hunn further teaches a storage device configured to store at least a distributed ledger that stores a transaction issued along with execution of a predetermined process (¶130 "Storage may be ... distributed"; ¶223, 235, 294, 303 "Processed transactions are stored on the ledger"; ¶332 "systems ... of the embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium ... The computer-readable medium can be stored on any suitable computer readable media/storage device"; note: Hunn's "transaction(s)" may be "resulting from a clause," which is/reads on a "predetermined process" [see ¶223]); and
	Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches:
 	a computing device configured to execute a predetermined smart contract in accordance with contents of a transaction stored in the consortium distributed ledger, and to execute, based on an execution result of the smart contract, 	a predetermined process related to authority management of data access in the consortium distributed ledger by a predetermined node of a participant in the business network, the plurality of predetermined business entities arranged in subgroups, each subgroup corresponding to a different member management node, and 
 	the predetermined process related to authority management of data access in the consortium distributed ledger including access control such that each business entity exclusively accesses minimum necessary information, the access control including providing the -4-4822-3030-5788.1Atty. Dkt. No. 094426-0156 business entities exclusive access data necessary for managing traceability of the business entities' own products, 
 	wherein, the computing device is configured to, when confirmation of validation of a transaction can be made by a certain number or more of distributed ledger nodes, cause a distributed ledger node of the distributed ledger nodes to broadcast to other distributed ledger nodes that preparation for approval of the transaction has been completed, and to, upon completion of the preparation for approval, register the smart contract, and 
 	wherein the computing device is configured to, when a received transaction is determined to be a deployment transaction, execute, using a practical byzantine fault tolerance algorithm, a consensus formation process between distributed ledger nodes regarding whether the received transaction can be executed or added to an end of a block chain as a block.
	See rejection in claim 1 for corresponding features.

	Claim 7 is rejected in view of claims 1 and 6.

	Regarding claim 9, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 4, as previously stated, and further
teaches: wherein wherein after data access is granted, the participant in the business
network is provided with shipping information (Notcha ¶34 "authorization
acknowledgements [] indicate whether a particular entity is authorized to access the
particular tracking data"; Notcha ¶39 "manufacturer of the product is authorized to
authorize additional entities to access the tracking record"; Notcha ¶51, 49, 46, 43 "a shipping entity may update the tracking record to include a delivery time"; Notcha ¶77
"the present invention help[s] operators and participating entities within the supply chain
(typically business entities/ companies) to manage access to ... information stored in
product tracking systems"; note: Nochta's "authorization acknowledgements" may
exclude business entities that are not within a product's supply chain, e.g., supply chain
500, and may also exclude other products [see Notcha ¶34, 64, 77] and each
manufacturer of a product may manage the traceability of their product(s) by being
"authorized to authorize additional entities to access" their corresponding product's
tracking record [see Notcha ¶39], also note that Nochta’s tracking record/data may
include "shipping information" [see Notcha ¶3, 46, 51]).
 	Therefore, it would have been obvious before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Notcha for managing data access to shipping information. The teachings of Nochta, when used within the system of Hunn in view of Wang, Nochta, Jiang further in view of Anderson, with exclusive access data necessary for managing traceability of products, will enable the system to secure shipping information of the system's products by providing the business entities that own the products with exclusive access to the shipping information of the products, thereby preventing such information from being access by a nonbusiness entity. One would have done so to incorporate known processes to arrive at the above-claimed invention with reasonable expectation of success.

 	Regarding claim 10, Hunn in view of Wang, Nochta, Jiang and further in view
of Anderson teaches all of the limitations of claim 9, as previously stated, and further
teaches: 	
 	providing the participant with arrival information and manufacturing information in addition to the shipment information, and wherein providing the arrival information further comprises searching the distributed ledger for shipping information corresponding to a slip number defined in the arrival information (See claim 9 rejection for Nochta’s invention to improve the tracking of products in a supply chain and also Notcha ¶29 "the ability to exert physical influence on a product, including manufacturing, remanufacturing, refurbishing, shipping, delivering, receiving, storing, selling, buying, etc. the product, with particular applicability to the use and movement of the product in a supply chain, and the tracking of the product in the supply chain. Control also includes the ability to incorporate the tracked product into another product that may itself be tracked”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI M TRAN/Primary Examiner, Art Unit 2432